   Case 21-11829-amc                      Doc 20        Filed 07/29/21 Entered 07/29/21 23:32:55                                        Desc Main
                                                        Document     Page 1 of 2




                                                                                                    Check if this is:

                                                                                                     I An amended fillng
                                                                                                     a A supplement srlowing postpetition chapter 13
                                                                                                        income as of the following date:

Official Form 1061

Schedule 1= Your Income                                                                                                                              1 2/1 5


Bo as complete and accurate as posslble. If two mai.riod pe_ople are filing together (Debtor 1 and Debtor 2),_ both are oqL[all.¥ ro8?onslblo for
Supplying correct inlomatlon. If you are married and not filihg jointly. aid y-our apouso is IMng with you, incluao inlomation about your spouse.
llyouarea.paratedandyourspou§e18notlilingwithyoii,donotmcludeintomationaboutyoiilr8iiou6o.Ifmorospacoisneeded,attacha
§oparate 811oct to this lorm. On the top of any additional pages, write your name and case number (if known). Anowor ®vory question.


               Do8crlbo Employment


 1. Fill in your employment
    information.
                                                                       Debtor 1                                           Debtor 2 or nan.filing spouse

   If you have more than one Job,
   attach a separate page wlth                                                                                          D Employed
                                        Employmentstatu8
   informatlon aboilt additlonal
                                                                     E::,p:omy:,cloyed                                  I Not employed
   employers.

    Include part-tlme, seasonal, or
    self-employed work
                                        Occupation                  Disabled
    Occilpation may Include student
    or homemaker, if it applles
                                        Employer.a name


                                        Em ployor's address




                                                                     Cfty                Slale   ZIP code


                                        How long employod there?



                C]v® Details AboLit Moo.lI[y lnc®m®

      E8timate monthly income a§ of the date you tlle this fom. If you have nothing to reix)rt for any line, write $0 in the space Include your nan-filing
      spouse unless you are separated.
      If you or your nan-filing spouse have more than one employer, combine the Information for all employers for that person on the lines
      below lf you need more space, attach a separate sheet to this form

                                                                                                 For D®btor 1        For Debtor 2 or
                                                                                                                    nob-fi[]ng spou8o

  2     List monthly gross wages, salary, and commissions (before all payroll
       deductions). If not paid monthly, calculate what the monthly wage would be        2S-
   3. Estlmato and list moiithly overtime pay.


   4. Calculato gross income. Acld line 2 + IIne 3




 Official Form 1061                                              Schedule I: Your Income                                                           page 1
     Case 21-11829-amc                      Doc 20         Filed 07/29/21 Entered 07/29/21 23:32:55                                        Desc Main
                                                           Document     Page 2 of 2


              Grace Louise Dahlquist                                                                                   21-11829



                                                                                                  For Debtor 1           For Debtor 2 or


     Copy line 4 horo
                                                                                                            0.00           S


5 List all payroll deductions:

      5a Tax. Medicare. and Social Security deductions                                                      0.00          S

      5b Mandatory contributions for rotirom®nt plans
      5c Voluntary contributions for retirement plans                                                       0.00           S

      5d. Required repayments of retirement fund loans                                                      0.00           S

      5e. Insuranco                                                                                         0,00           S

      5f   Domestic siii.port obligations
                                                                                                            0.00           S
                                                                                                            0.00           S
      5g, union dues
      5h Other deductions. Speclfy`                                                                         0.00        + S

 6     AddthepayroLldeductions Addlines5a+5b+5c+5d+5e+5f+5g+5n                          6         S         0.00           S


 7. Calculate total monthly take.home pay. Subtract line 6 from line 4`                     7.S              0.00          S


a List all other income rogularly re€elved:

      8a, Not income from rental property and from operating a bu8lnos§,
          profos8ion, or farm
          Attach a statement for each property and buslness showing gross
          recelpts, ordlnary and necessary buslness expenses, and the total                                  0.00          S
           monthly net income.
      8b Interest and dividends                                                             8bS              0.00          S
      8c. Family support payments that you. a non-f]L[ng Spouse, or a dopondont




                                                                                                                        -
          rag u larly receive
           Include alimony, spousal support, chlld support, malntenance, divorce                             0.00          S
           settlement, and property settlement.                                             8c,

      8d unomploymentcompensation                                                         8d      S
                                                                                                             0.00          S


       8f. Other government a38istanco that you .ogularly rocolvo
           Include cash assistance and the value (if known) of any non-cash assistance
           that you receive, such as food stamps (benefits under the Supplemental
           Nutrltlon Ass!stanoe Program) or houslng siibsidies
           Spec'fy   food stain                                                             8fS

       8g, Pension or rotiremont income                                                     89$




 9
       8h` Other monthly income. Speci`y

       Add all other income Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h


 o.Calculate monthly income. Add line 7 + line 9.
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse

  1. Stato all other regular contributlons to the exponsos that you list in ScAedu/e J.
                                                                                            8h+S




                                                                                            10,
                                                                                                                     A-
      Include contnbutions from an unmarned partner, members Of your household, your dependents, your roommates, and other
                                                                                                                          +S




      friends or relatives.
      Do not Include any amounts already Included in lines 2-10 or amounts that are not available to pay expenses listed in SchedL//e J.
                food stamps                                                                                                                11.+   S


 12 Add the amount in the last column Of lino 10 to the amount in line 11. The result is the comblned monthly income,                                    1,319.00
      Write that amount on the SL/mmary of YOL/r Asse/s and i/.ab///f/es and Certa/ri Sfaf/sfi.ca/ /nformafion, If 1` applles
                                                                                                                                                  Comt)lned
                                                                                                                                                  monthly Income
  13. Do you expect an incroaso or docroaso witliin the yoaT after you file this form?
           NO

           Yes Explain.



Official Fom 1061                                                                                                                                     page 2
